     Case 1:20-cv-01231-DAD-EPG Document 26 Filed 07/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARTIN SAIZ,                                     No. 1:20-cv-01231-NONE-EPG (PC)
12                        Plaintiff,
13             v.                                         ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS
14       SENIOR DEP. PUTNAM, et al.
                                                          (Doc. No. 25)
15                        Defendants.
16

17            At the time this case was filed, plaintiff Martin Luiz Saiz was a state inmate or pretrial

18   detainee1 proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C.

19   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21            On October 26, 2020, the assigned magistrate judge screened plaintiff’s complaint,

22   concluding that plaintiff stated “cognizable claims against Defendants Putnam and Schrieber for

23   (1) violating his due process rights with respect to housing him in administrative segregation and

24   (2) violating his First Amendment rights by retaliating against him for his protected speech” but

25
     1
26     Plaintiff alleges the underlying actions occurred in Kings County Jail, which is where many pretrial
     detainees are held. However, plaintiff provided the court both an inmate number at the Kings County Jail
27   and a CDCR inmate number, indicating that he was a sentenced inmate being held at the Kings County
     Jail. The Court therefore presumes that plaintiff had been convicted. Regardless, the distinction is not
28   material here.
                                                          1
     Case 1:20-cv-01231-DAD-EPG Document 26 Filed 07/20/21 Page 2 of 3


 1   that plaintiff “faile[ed] to state any other claims.” (Doc. No. 6 at 9–10.) Plaintiff elected to

 2   proceed on only those claims that the magistrate judge found cognizable in the screening order.

 3   (Doc. No. 7). Accordingly, the magistrate judge issued findings and recommendations consistent

 4   with the screening order, and, after no objections were filed, this Court adopted the findings and

 5   recommendations. (Doc. Nos. 11, 14.)

 6           After defendants answered the complaint, the magistrate judge ordered the parties to file

 7   scheduling and discovery statements. (Doc. No. 19.) The statements were to identify information

 8   helpful for discovery and the scheduling of the case, such as the parties’ claims and/or defenses,

 9   the description and location of documents that may be used at trial, and the names and phone

10   numbers of potential witnesses. (Id.) On March 26, 2021, Defendants filed their scheduling and

11   discovery statement. (Doc. No. 20). Plaintiff did not file his statement by the deadline or request

12   an extension of time to do so.

13           Accordingly, on April 20, 2021, the magistrate judge sua sponte ordered that plaintiff be

14   granted 21 additional days to file his required statement. (Doc. No. 24.) Plaintiff was warned

15   that, if he again failed to file the required statement by the deadline, “the Court may issue findings

16   and recommendations to the assigned district judge, recommending that this action be dismissed,

17   without prejudice, for failure to prosecute and failure to comply with court orders.” (Id. at 1).

18   After the 21-day period for plaintiff to file his statement expired without plaintiff filing a

19   statement or any request for extension of time to file one, the magistrate judge issued findings and

20   recommendations on June 1, 2021, recommending that this case be dismissed, without prejudice,
21   due to plaintiff’s failure to comply with a court order and failure to prosecute this case along with

22   notice that any objections thereto were to be filed within fourteen (14) days from the date of

23   service. (Doc. No. 25 at 3–5.) Plaintiff has not filed any objections, and the time to do so has

24   since expired.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27   court finds the findings and recommendations to be supported by the record and proper analysis.

28   /////
                                                         2
     Case 1:20-cv-01231-DAD-EPG Document 26 Filed 07/20/21 Page 3 of 3


 1         Accordingly,

 2         1.    The findings and recommendations issued on June 1, 2021, (Doc. No. 25), are

 3               adopted in full;

 4         2.    This case is dismissed, without prejudice, because of plaintiff’s failure to comply

 5               with a court order and to prosecute this case; and

 6         3.    The Clerk of the Court is directed to assign a district judge to this action for

 7               purposes of closure and to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:   July 20, 2021
10                                                   UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
